Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12, 16, 17, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Van den Bergh US PAT 5695583, hereinafter referred to as “Van” in view of Delmar US 2007/0189031.
As for claim 1, Van discloses a side-emitting light guide (see Figure 1), comprising: a light-guiding fiber (optical waveguide 2, Fig 1) configured as a side-emitting fiber (see light rays S emitting from side, fig 1) so that light guided in the light guiding fiber is scattered out along a longitudinal direction in a distributed manner (light S is scattered along longitudinal direction in a distributed manner, as shown in Figure 1); a tube surrounding the light-guiding fiber (tube 4, fig 1), wherein the tube is light scattering and translucent (states that transparent silicone elastomer may be used for tube 4 and it contains scattering particles; col 6, lines 10+) so that the light emitted from the light-guiding fiber traverses the tube with scattering (as shown in Figure 1); and a cladding surrounding the tube (outer tube 5 that surrounds 4, see Figure 1), wherein the 
Van fails to teach or disclose the light-guiding fiber is carried loosely in the tube.  Delmar teaches a light-guiding fiber that is carried loosely in a tube and a fiber bundle carried loosely in the tube (see paragraph 0039). It would have been obvious for one having ordinary skill in the art to look to the teachings of Delmar and utilize a loose configuration for the tube with respect to the fiber and/or bundle where having a loose fitting configuration is desired. One would have been motivated to utilize the loose configuration since loosely held fibers are preferred because they are easier to position and result in a more flexible bundle (see 0039 Delmar).
As for claim 7 and 8, Van teaches that the outer diameter of the outer tube can be 1mm and is around 100 micrometers larger than that of the tube, and that the tube may be made larger or smaller (column 6 lines 20+); the tube has a thickness but Van is silent to the tube having a wall thickness that is smaller by at least a factor of five than an outer diameter of the cladding, and that a wall thickness of the tube is less than 200 micrometers, and wherein the outer diameter of the cladding is at least 1 millimeter. It would have been obvious for one having ordinary skill in the art to modify the dimensions such that the tube has a wall thickness that is smaller by at least a factor of five than an outer diameter of the cladding and the tube wall thickness is less than 200 micrometers, where having a thinner tube and a smaller device is desired since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re 
As for claim 9, Van further comprising a feature selected from a group consisting of: the light-guiding fiber has a diameter in a range from 10 to 250 um (fiber 2 can be selected to be smaller than 500-750 micrometers, col 6 lines 20+).
As for claim 10, Van discloses wherein the light-guiding fiber  has a fiber core 2 surrounded by a fiber sheath 3, wherein the fiber core has a higher index of refraction than the fiber sheath (column 6 lines 44+), and wherein the light-guiding fiber comprises a feature selected from a group consisting of: a scattering region comprising scattering centers present at least partially or in sections at an interface between the fiber core and the fiber sheath (roughening of active region at interface which causes scattering of light in several directions, see Fig 1 and col 6 lines 38-58).
As for claim 12, Van further comprising the plastic of the cladding and or tube comprises a polymer blend (cladding/tube: col 5 lines 62-col 6 lines 20).
As for claim 16, Van fails to specifically recite a light loss caused by bending the light-guiding fiber to a bending radius of 21 mm that is less than 0.1 times a total luminous intensity carried in the light-guiding fiber per winding of the light-guiding fiber; and/or a light loss caused by bending the light-guiding fiber to a bending radius of 12 mm that is less than 0.3 times a total luminous intensity carried in the light-guiding fiber per winding of the light-guiding fiber. However, light loss caused by bending the fiber is considered a results effective variable, i.e. a variable which achieves a recognized result, as the bending impacts how much light is lost, and thus finding the optimum or workable range can be considered routine experimentation per In re Antonie, 559 F.2d 
As for claim 17, Van teaches a side emitter but is silent to the light-guiding fiber has an angular distribution of emitted light, in which, for a asymmetry A=(I.sub.45.degree.-I.sub.135.degree.)/(I.sub.45.degree.+I.sub.- 135.degree.) for a luminous intensity I.sub.45.degree. of light emitted at an angle of 45.degree. to a light-guiding direction and for a luminous intensity I.sub.135.degree. of light emitted at an angle of 135.degree. to the light-guiding direction, the following applies: A<0.1.  Regarding the distribution of light, It would have been obvious for one having ordinary skill in the art to modify the emitted light as described above to achieve a desired luminous output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
As for claim 21, Van further comprising an inner elongated part 3 surrounded by the cladding (3 is surrounded by 5, Fig 1) wherein the inner elongated part guides light by in-coupling at one end of the light-guiding fiber (3 is shown guiding light at an end, see Fig 1) and directs the light toward an outside by scattering or refraction laterally out 
As for claim 22, Van discloses the device as discussed above but is silent to a first ratio of a diameter (D.sub.6) of the inner elongated part to a diameter (D.sub.9) of the layer, wherein, for the first ratio, the following applies (see claim text for equation) and/or a ratio of an area enclosed by an outer bordering curve of a cross section of the inner elongated part (A.sub.6) and an area enclosed by an outer bordering curve of a cross section of the layer (A.sub.9), wherein for the second ratio the following applies (see claim text for equation). Van discusses dimensions and implies that the diameter of the core can be made larger or smaller, col 6 lines 20+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Van to achieve the dimensions above since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
As for claim 23, see above for the side-emitting light guide of claim 1, Van further teaches a light source comprising a light emitter optically coupled to one end of the side-emitting light guide (connector 8 feeds light into the assembly, see Fig 8).
As for claim 24, Van teaches method for producing a side-emitting light guide, comprising: arranging a light-guiding, side-emitting fiber (see fiber 2 that is shown as side emitting, S, Fig 1) in a tube 4, wherein the tube is light-scattering and translucent (states that transparent silicone elastomer may be used for tube 4 and it contains scattering particles; col 6, lines 10+) and is made of plastic (states that transparent silicone elastomer may be used for tube 4 and it contains scattering particles; col 6, lines 10+); and surrounding the tube with the light-guiding fiber contained therein with a cladding (outer tube 5 that surrounds 4, see Figure 1) made of plastic (PTFE for outer tube, see column 6 lines 5-20).
As for claim 25, Van discloses a side-emitting light guide (see Figure 1), comprising: a light-guiding fiber (optical waveguide 2, Fig 1) configured as a side-emitting fiber (see light rays S emitting from side, fig 1) so that light guided in the light guiding fiber is scattered out along a longitudinal direction in a distributed manner (light S is scattered along longitudinal direction in a distributed manner, as shown in Figure 1); a tube surrounding the light-guiding fiber (tube 4, fig 1), wherein the tube is light scattering and translucent (states that transparent silicone elastomer may be used for 
Van fails to teach or disclose the light-guiding fiber is carried loosely in the tube. Delmar teaches a light-guiding fiber that is carried loosely in a tube (see paragraph 0039). It would have been obvious for one having ordinary skill in the art to look to the teachings of Delmar and utilize a loose configuration for the tube with respect to the fiber and/or bundle where having a loose fitting configuration is desired. One would have been motivated to utilize the loose configuration since loosely held fibers are preferred because they are easier to position and result in a more flexible bundle (see 0039 Delmar).
As for claim 26, Van teaches the method above but fails to teach the step of arranging the light-guiding, side-emitting fiber in the tube further comprises arranging such that the light-guiding fiber is carried loosely in the tube. Delmar teaches a light-guiding fiber that is carried loosely in a tube (see paragraph 0039). It would have been obvious for one having ordinary skill in the art to look to the teachings of Delmar and utilize a loose configuration for the tube with respect to the fiber and/or bundle where having a loose fitting configuration is desired. One would have been motivated to utilize the loose configuration since loosely held fibers are preferred because they are easier to position and result in a more flexible bundle (see 0039 Delmar).

3-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Delmar, and further in view of Bennett US 2015/0131955.
As for claim 3, Van discloses an optical fiber and the tube surrounding the fiber (see Figure 1, tube 5 surrounds 2) but does not specifically teach a fiber bundle. The examiner takes Official Notice that optical fiber bundles are well known. Bennett teaches a fiber bundle fiber bundle (paragraph 0009). It would have been obvious for one having ordinary skill in the art to substitute a fiber bundle, such as that of Bennett, to provide an alternate light guiding means to facilitate guiding light through the device of Van den Bergh. One would have been motivated to use a bundle for applications where changing the dimensions or emission properties is desired.
As for claim 4, see above for combining with Bennet for a fiber bundle; Van and Bennet Van fail to teach or disclose the fiber bundle is carried loosely in the tube (claim 4). Delmar teaches a light-guiding fiber that is carried loosely in a tube and a fiber bundle carried loosely in the tube (see paragraph 0039). It would have been obvious for one having ordinary skill in the art to look to the teachings of Delmar and utilize a loose configuration for the tube with respect to the fiber and/or bundle where having a loose fitting configuration is desired. One would have been motivated to utilize the loose configuration since loosely held fibers are preferred because they are easier to position and result in a more flexible bundle (see 0039 Delmar).
As for claim 5, see the discussion above for utilizing the fiber bundle of Bennet in with Van. Bennet teaches the fiber having a dimension of .5-.7mm (see column 3 lines 18+). It would have been obvious for one having ordinary skill in the art to utilize a bundle size of Bennett that can fit within this range to prevent having to further change 
As for claim 19, Van fails to teach comprising a feature selected from a group consisting of: the light-guiding fiber having an elongated optical-effect portion joined to the cladding and extending along a longitudinal direction of the light-guiding fiber, wherein the elongated optical-effect portion influences emitted light in a manner selected from a group consisting of color, brightness, and direction of emission; the light-guiding fiber having an elongated optical-effect portion recessed in the cladding and extending along a longitudinal direction of the light-guiding fiber, wherein the elongated optical-effect portion influences emitted light in a manner selected from a group consisting of color, brightness, and direction of emission; the light-guiding fiber is configured to alter a spectrum of emitted light in comparison to a spectrum of in-coupled light; the tube comprises pigments; the tube comprises colored scattering particles; the plastic of the core is colored; the plastic of the cladding is colored; the light-guiding fiber comprises a photoluminescent material; and any combinations thereof. Bennett teaches the light-guiding fiber having an elongated optical-effect portion joined to the cladding and extending along a longitudinal direction of the light-guiding fiber, wherein the elongated optical-effect portion influences emitted light in a manner selected from a group consisting of color, brightness, and direction of emission (scattering elements that have an effect on the brightness and or direction of emission, paragraph 0008, 0034). It .
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Delmar, and Bennett US 2015/0131955, and further in view of Dykaar US 2017/0184772.
As for claim 6, Van fails to teach the tube is plastic tube shrunk around the fiber light guiding fiber bundle at least partially or at least in sections. Dykaar teaches a plastic heat shrink tubing for a fiber optic device (paragraph 0011). It would have been obvious for one having ordinary skill in the art to utilize the heat shrinking plastic tube for the fiber/fiber bundle to provide an improved diffusing cover for the device of Van. One would have been motivated to make this combination to provide an alternate covering material that can be easily adhered using heat.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Dykaar US 2017/0184772.
As for claim 11, Van fails to teach the tube is plastic tube shrunk around the fiber light guiding fiber bundle at least partially or at least in sections. Dykaar teaches a plastic heat shrink tubing for a fiber optic device (paragraph 0011). It would have been obvious for one having ordinary skill in the art to utilize the heat shrinking plastic tube for the fiber/fiber bundle to provide an improved diffusing cover for the device of Van. One would have been motivated to make this combination to provide an alternate covering material that can be easily adhered using heat.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Sugiyama US PAT 6169836.
As for claim 13, Van fails to teach the polymer blend comprises a polymer selected from a group consisting of aliphatic polyurethane, thermoplastic elastomer, polymethyl methacrylate, and polycarbonate. Sugiyama teaches thermoplastic elastomer (col 3 lines 35+).  It would have been obvious for one having ordinary skill in the art to utilize the thermoplastic elastomer of Sugiyama to provide a suitable alternative. One would have been motivated since thermoplastic elastomer is a well-known alternative material known for having desirable optical qualities.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Van in view of Shah US 2017/0312117.
As for claim 14, Van to teach the polymer blend comprises polymethyl methacrylate and thermoplastic polyurethane. Shah teaches a blend using PMMA and thermoplastic elastomer (paragraph 0195).  It would have been obvious for one having ordinary skill in the art to utilize the polymer blend taught by Shay with of Van to provide a suitable alternative material.  One would have been motivated to make this modification to provide a material with desirable density and tensile strength properties for Sugiyama.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van and Delmar, and further in view of Schultheis US 2015/0049994.
As for claim 15, Van fails to teach the plastic of the cladding comprises an additive substance selected from a group consisting of a UV stabilizer, an impact-strength modifier, a flame retardant, and combinations thereof.  Schultheis teaches a 
As for claim 20, Van fails to teach a gap between the tube and the cladding, wherein the gap comprises a fluid or gas.  Schultheis teaches a gap between the tube and the cladding, wherein the gap comprises a fluid or gas (paragraph 0022).  It would have been obvious for one having ordinary skill in the art to utilize the air gap layer of Schultheis in Van to achieve a desired optical or heat-transfer effect. One would have been motivated to make this combination where including an air gap is desired for optical or heat-dispersing effects in Van. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Van and Delmar, and further in view of Guillermo US 2008/0025039.
As for claim 18, Van fails to teach the cladding has a fastening element and/or a channel that extends axially along the light-guiding fiber. Guillermo teaches the cladding has a fastening element and/or a channel that extends axially along the light-guiding fiber (flexible seam with complimentary fastener along open edge of housing, paragraph 0032). It would have been obvious for one having ordinary skill in the art to utilize the fastener of Guillermo with Van to provide fastening means to allow the device to be attached to other components. One would have been motivated to make this combination to allow attaching the device of Van to other components.


Response to Arguments
The arguments filed 3/15/2022 with respect to the combination of van den Bergh ‘583 with Delmar ‘031 not meeting the limitations of the light-guiding fiber is loosely carried in the tube are not persuasive (regarding claims 1, 24, and 25). Firstly, the applicant’s arguments are based on incorrectly identifying the tube as reference number 5 when the previous Office action has identified as the tube as being member 4. In response to applicant's argument that that Van den Bergh cannot be modified to utilize loosely holding the light-guiding fibers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The applicant’s arguments that modifying to include a tube loosely holding the fiber would impermissibly change the principle of Van den Bergh are not persuasive since given the combination light would still be emitted through the tube.  The combination with the teachings of Delmar renders holding the light-guiding fiber(s) carried loosely in the tube with the motivation for combining being providing an alternate, desirable configuration that is beneficial in that having loosely held fibers are easier to position and result in a more flexible bundle (see 0039 Delmar).
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875